Exhibit 10.1

 

LOGO [g488035g65c40.jpg]

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

February 11, 2013

 

To: Molina Healthcare, Inc.

     200 Oceangate, Suite 100

     Long Beach, California 90802

     Attention:               General Counsel

     Telephone No.:      (562) 435-3666

     Facsimile No.:         (916) 646-4572

 

Re: Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch (“Dealer”) and Molina
Healthcare, Inc. (“Counterparty”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
February 11, 2013 (the “Offering Memorandum”) relating to the 1.125% Convertible
Senior Notes due 2020 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
450,000,000 (as increased by up to an aggregate principal amount of USD
100,000,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture to be dated
February 15, 2013 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture dated as of February 9, 2013, and if any
such section numbers are changed in the Indenture as executed, the parties will
amend this Confirmation in good faith to preserve the intent of the parties.
Subject to the foregoing, for the avoidance of doubt, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended following its execution, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

February 11, 2013

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

Option Style:

“Modified American”, as described under “Procedures for Exercise” below

 

Option Type:

Call

 

Buyer:

Counterparty

 

Seller:

Dealer

 

Shares:

The common stock of Counterparty, par value USD 0.001 per share (Exchange symbol
“MOH”).

 

Number of Options:

450,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

Applicable Percentage:

53%

 

Option Entitlement:

A number equal to the product of the Applicable Percentage and 24.5277.

 

Strike Price:

USD 40.7703

 

Premium:

USD 64,755,374

 

Premium Payment Date:

February 15, 2013

 

Exchange:

The New York Stock Exchange

 

Related Exchange(s):

All Exchanges

 

Excluded Provisions:

Section 14.03 and Section 14.04(h) of the Indenture.

 

2



--------------------------------------------------------------------------------

Procedures for Exercise.

 

Conversion Date:

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture.

 

Free Convertibility Date:

July 15, 2019

 

Expiration Time:

The Valuation Time

 

Expiration Date:

January 15, 2020, subject to earlier exercise.

 

Multiple Exercise:

Applicable, as described under “Automatic Exercise” below.

 

Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions, subject to the provisions
of Section 9(h)(ii), on each Conversion Date in respect of which a “Notice of
Conversion” (as such term is defined in the Indenture) that is effective as to
Counterparty has been delivered by the relevant converting Holder, a number of
Options equal to the number of Convertible Notes in denominations of USD 1,000
as to which such Conversion Date has occurred shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.

 

  Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised of (i) the number of such
Options and (ii) the scheduled first day of the Settlement Averaging Period and
the scheduled Settlement Date; provided that in respect of Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the number of such Options.

 

Valuation Time:

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

3



--------------------------------------------------------------------------------

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

  “‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m. (New York
City time) on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or future contracts relating to the Shares.”

Settlement Terms.

 

Settlement Method:

Cash Settlement

 

Cash Settlement:

In lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date, the Option Cash Settlement Amount
in respect of any Option exercised or deemed exercised hereunder. In no event
will the Option Cash Settlement Amount be less than zero.

 

Option Cash Settlement Amount:

In respect of any Option exercised or deemed exercised, an amount in cash equal
to (A) the sum of the products, for each Valid Day during the Settlement
Averaging Period for such Option, of (x) the Option Entitlement on such Valid
Day multiplied by (y) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation contained in clause (y) above results
in a negative number, such number shall be replaced with the number “zero”.

 

Valid Day:

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day.

 

Scheduled Valid Day:

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

 

Business Day:

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

4



--------------------------------------------------------------------------------

Relevant Price:

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “MOH <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to after
hours trading or any other trading outside of the regular trading session
trading hours.

 

Settlement Averaging Period:

For any Option:

 

  (i) if the related Conversion Date occurs prior to the Free Convertibility
Date, the 80 consecutive Valid Days commencing on, and including, the second
Valid Day following such Conversion Date; or

 

  (ii) if the related Conversion Date occurs on or following the Free
Convertibility Date, the 80 consecutive Valid Days commencing on, and including,
the 82nd Scheduled Valid Day immediately prior to the Expiration Date.

 

Settlement Date:

For any Option, the date cash is paid under the terms of the Indenture with
respect to the conversion of the Convertible Note related to such Option.

 

Settlement Currency:

USD

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price,” “Daily VWAP” or “Daily
Conversion Value” (each as defined in the Indenture). For the avoidance of
doubt, Dealer shall not have any delivery obligation hereunder in respect of any
“Distributed Property” delivered by Counterparty pursuant to the fourth sentence
of Section 14.04(c) of the Indenture or any payment obligation in respect of any
cash paid by Counterparty pursuant to the fourth sentence of Section 14.04(d) of
the Indenture (collectively, the “Conversion Rate Adjustment Fallback
Provisions”), and no adjustment shall be made to the terms of the Transaction on
account of any event or condition described in the Conversion Rate Adjustment
Fallback Provisions.

 

5



--------------------------------------------------------------------------------

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that,
notwithstanding the foregoing, if the Calculation Agent in good faith disagrees
with any adjustment to the Convertible Notes that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Indenture or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner.

 

Dilution Adjustment Provisions:

Section 14.04(a), (b), (c), (d), (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

 

Merger Events:

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

 

Tender Offers:

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

Consequence of Merger Events /Tender Offers:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration

 

6



--------------------------------------------------------------------------------

 

for the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction following such Merger Event
or Tender Offer, will not be a corporation or will not be the Issuer following
such Merger Event or Tender Offer, then Cancellation and Payment (Calculation
Agent Determination) may apply at Dealer’s sole election.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

            Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption,
effectiveness or promulgation of new regulations authorized or mandated by
existing statute)” at the end of clause (A) thereof.

 

        Failure to Deliver:

Applicable

 

        Hedging Disruption:

Applicable; provided that:

 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

7



--------------------------------------------------------------------------------

  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

    Increased Cost of Hedging:

Applicable

 

    Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

  Determining Party:

For all applicable Extraordinary Events, Dealer.

 

  Non-Reliance:

Applicable

 

  Agreements and Acknowledgements Regarding Hedging Activities:

Applicable

 

  Additional Acknowledgments:

Applicable

 

4. Calculation Agent. Dealer

 

5. Account Details.

 

  (a) Account for payments to Counterparty: To Be Advised.

 

  (b) Account for payments to Dealer:

 

Bank:   JPMorgan Chase Bank, N.A. ABA#:   021000021 Acct No.:   099997979
Beneficiary:   JPMorgan Chase Bank, N.A. New York Ref:   Derivatives

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Molina Healthcare, Inc.

200 Oceangate, Suite 100

Long Beach, California 90802

Attention:           General Counsel

Telephone No.:  (562) 435-3666

Facsimile No.:   (916) 646-4572

 

8



--------------------------------------------------------------------------------

  (b) Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:

  EDG_OTC_HEDGING_MS@jpmorgan.com

Facsimile No:

  1-866-886-4506

With a copy to:

 

Attention:

  Jason Wood

Title:

  Managing Director; Head of Equity Linked Capital Markets—Americas

Telephone No:

  212-622-8783

Facsimile No:

  415-226-0616

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
February 11, 2013, among Counterparty and J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”), other than the
representations set forth in Section 3(o), Section 3(r) and Section 3(s) of the
Purchase Agreement, in each case, as such representations relate to the
Transaction, are true and correct and are hereby deemed to be repeated to Dealer
as if set forth herein. Counterparty hereby further represents and warrants to
Dealer on the date hereof and on and as of the Premium Payment Date that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

9



--------------------------------------------------------------------------------

  (f) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty.

 

  (g) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
45,295,973 (in the case of the first such notice) or (ii) thereafter more than
1,390,754 less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred

 

10



--------------------------------------------------------------------------------

  to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(q) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

11



--------------------------------------------------------------------------------

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii) Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or JPMorgan Chase & Co., or
(B) to any other third party with a rating for its long term, unsecured and
unsubordinated indebtedness equal to or better than the lesser of (1) the credit
rating of Dealer at the time of the transfer and (2) A- by Standard and Poor’s
Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service,
Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least
an equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer. If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Option Equity Percentage exceeds 16.3%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(k) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty, and (B) the
denominator of which is the number of Shares outstanding. The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

12



--------------------------------------------------------------------------------

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (f) Ratings Decline. If at any time the long term, unsecured and
unsubordinated indebtedness of Dealer is rated Ba1 or lower by Moody’s or BB+ or
lower by S&P (any such rating, a “Ratings Downgrade”), then Counterparty may, at
any time following the occurrence and during the continuation of such Ratings
Downgrade, provide written notice to Dealer specifying that it elects for this
Section 9(f) to apply (a “Trigger Notice”). Upon receipt by Dealer of a Trigger
Notice from Counterparty, Dealer shall promptly elect that either (i) the
parties shall negotiate in good faith terms for collateral arrangements pursuant
to which Dealer is required to provide collateral (including, but not limited
to, equity or equity-linked securities issued by Counterparty) to Counterparty
in respect of the Transaction with a value equal to the full mark-to-market
exposure of Counterparty under the Transaction, as determined by Dealer in a
good faith commercially reasonable manner, or (ii) an Additional Termination
Event shall occur and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, and (B) the
Transaction shall be the sole Affected Transaction.

 

  (g) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

 

  (h) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Options that
relate to Convertible Notes as to which additional Shares would be added to the
Conversion Rate pursuant to Section 14.03 of the Indenture in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) shall constitute
an Additional Termination Event as provided in this Section 9(h)(ii). Upon
receipt of any such Notice of Exercise, Dealer shall designate an Exchange
Business Day following such Additional Termination Event (which Exchange
Business Day shall in no event be earlier than the related settlement date for
such Convertible Notes) as an Early Termination Date with respect to the portion
of this Transaction corresponding to a number of Options (the “Make-Whole
Conversion Options”) equal to the lesser of (A) the number of such Options
specified in such Notice of Exercise and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the

 

13



--------------------------------------------------------------------------------

  number of Make-Whole Conversion Options. Any payment hereunder with respect to
such termination shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
number of Make-Whole Conversion Options, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event and (3) the terminated
portion of the Transaction were the sole Affected Transaction (and, for the
avoidance of doubt, in determining the amount payable pursuant to Section 6 of
the Agreement, the Calculation Agent shall not take into account any adjustments
to the Option Entitlement that result from corresponding adjustments to the
Conversion Rate pursuant to Section 14.03 of the Indenture); provided that the
amount of cash deliverable in respect of such early termination by Dealer to
Counterparty shall not be greater than the product of (x) the Applicable
Percentage and (y) the excess of (I) (1) the number of Make-Whole Conversion
Options multiplied by (2) the Conversion Rate (after taking into account any
applicable adjustments to the Conversion Rate pursuant to Section 14.03 of the
Indenture) multiplied by (3) the opening price as displayed under the heading
“Op” on Bloomberg page MOH <equity> (or any successor thereto) on the date on
which Shares are delivered upon conversion to Holders of the Convertible Notes
corresponding to such Make-Whole Conversion Options over (II) the aggregate
principal amount of such Convertible Notes, as determined by the Calculation
Agent in a commercially reasonable manner.

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(j)

Setoff. In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, Dealer (and only Dealer) shall have the
right to set off any obligation that it may have to Counterparty under this
Confirmation, including without limitation any obligation to make any payment of
cash, against any obligation Counterparty may have to Dealer under any other
agreement between Dealer and Counterparty (each such contract or agreement, a
“Separate Agreement”), including without limitation any obligation to make a
payment of cash or a delivery of any other property or securities. For this
purpose, Dealer shall be entitled to convert any obligation (or the relevant
portion of such obligation) denominated in one currency into another currency at
the rate of exchange at which it would be able to purchase the relevant amount
of such currency, and to convert any obligation to deliver any non-cash property
into an obligation to deliver cash in an amount calculated by reference to the
market value of such property as of the Early Termination Date, as determined by
the Calculation Agent in its sole discretion; provided that in the case of a
set-off of any obligation to release or deliver assets against any right to
receive fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver any
securities, the value at any time of such obligation shall be determined by
reference to the market value of such securities at such time, as determined in
good faith by the Calculation Agent. If an obligation is unascertained at the
time of any such set-off, the Calculation Agent may in good faith estimate the
amount or value of such obligation, in which case set-off will be effected in
respect of that estimate, and the relevant party shall account to the other
party at the time such obligation or right is ascertained. For the avoidance of
doubt and notwithstanding anything to the contrary provided in this
Section 9(j), in

 

14



--------------------------------------------------------------------------------

  the event of bankruptcy or liquidation of either Counterparty or Dealer
neither party shall have the right to set off any obligation that it may have to
the other party under the Transaction against any obligation such other party
may have to it, whether arising under the Agreement, this Confirmation or any
other agreement between the parties hereto, by operation of law or otherwise.

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Obligation”), Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, the Tender Offer Date, the Announcement Date (in
the case of Nationalization, Insolvency or Delisting), the Early Termination
Date or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

Share Termination Alternative:

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its good faith discretion by
commercially reasonable means and notified by the Calculation Agent to Dealer at
the time of notification of the Payment Obligation. For the avoidance of doubt,
the parties agree that in determining the Share Termination Delivery Unit Price
the Calculation Agent may consider the purchase price paid in connection with
the purchase of Share Termination Delivery Property.

 

Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit

 

15



--------------------------------------------------------------------------------

 

consisting of the type and amount of such Exchange Property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event, as determined by the Calculation
Agent.

 

    Failure to Deliver:

Applicable

 

    Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (m) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer
for the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Dealer to
sell the Hedge Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act and enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered secondary offering; provided,
however, that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this paragraph shall
apply at the election of Counterparty, (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

16



--------------------------------------------------------------------------------

  (o) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.

 

  (p) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (q) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of the types
and amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

  (r) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (s) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

17



--------------------------------------------------------------------------------

  (t) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Dealer on
the Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates in connection with the Transaction at the then prevailing market
price. Each of Dealer and Counterparty represents and acknowledges to the other
that, subject to the proviso included in this Section 9(t), upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

18



--------------------------------------------------------------------------------

 

LOGO [g488035g65c40.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities LLC, 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

Very truly yours,

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association By:  

 

Authorized Signatory

Name:

Accepted and confirmed

as of the Trade Date:

 

Molina Healthcare, Inc. By:  

 

Authorized Signatory

Name:

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP

Authorised and regulated by the Financial Services Authority